744 N.W.2d 140 (2008)
Mary Ann BANKS, as Personal Representative of the Estate of Dennis E. Banks, Sr., Deceased, Plaintiff-Appellee,
v.
Bruce J. GENOVESE, M.D., and Michigan Heart, P.C., Defendants-Appellants.
Docket No. 134901. COA No. 277322.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the July 12, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.